     Case 1:19-cv-00330-NONE-JLT Document 42 Filed 08/07/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN WESLEY WILLIAMS,                                          1:19-cv-00330 NONE JLT (PC)

12                           Plaintiff,                              ORDER SETTING SETTLEMENT
                                                                     CONFERENCE
13             v.
                                                                     DATE: October 8, 2020
14    THOMPSON, et al.,                                              TIME: 1:00 p.m.

15                           Defendants.
16

17             The parties responded to this Court’s order referring the case to the post-screening ADR
18    project that they believed a settlement conference would be beneficial in this case. (Docs. 40-
19    41.) Accordingly, the Court ORDERS:
20            1. This case is set for a settlement conference on October 8, 2020, at 1:00 p.m., before
21                  Magistrate Judge Jennifer L. Thurston using Zoom video-conferencing.
22            2. Defense counsel shall arrange for Plaintiff’s participation in the settlement conference.
23                  Prior to the conference, counsel shall contact the Courtroom Deputy, Susan Hall, at
24                  shall@caed.uscourts.gov to arrange for the Zoom video conference.
25            3. Each party or a representative with full and unlimited authority to negotiate and enter
26                  into a binding settlement on defendants’ behalf shall attend in person.1
27
      1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
28    order parties, including the federal government, to participate in mandatory settlement conferences… .” United
      States v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th Cir.

                                                                 1
     Case 1:19-cv-00330-NONE-JLT Document 42 Filed 08/07/20 Page 2 of 3

 1            4. Those in attendance must be prepared to discuss the claims, defenses and damages.

 2                The failure of any counsel, party or authorized person subject to this order to appear in

 3                person may result in the imposition of sanctions. In addition, the conference will not

 4                proceed and will be reset to another date.

 5            5. No later than August 27, 2020, Plaintiff SHALL submit to Defendants, by mail, a

 6                written itemization of damages and a meaningful settlement demand, which includes a

 7                brief explanation of why such a settlement is appropriate, not to exceed ten pages in

 8                length.

 9            6. No later than September 10, 2020, Defendants SHALL respond, by telephone or in

10                person, with an acceptance of the offer or with a meaningful counteroffer, which

11                includes a brief explanation of why such a settlement is appropriate. If settlement is

12                achieved, defense counsel is to immediately inform the Courtroom Deputy of

13                Magistrate Judge Thurston.

14            7. If settlement is not achieved informally, Defendants are directed to submit confidential

15                settlement statements no later than September 24, 2020 to the following email

16                address: jltorders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement

17                statement to United States District Court, Attn: Magistrate Judge Jennifer L. Thurston,

18                2500 Tulare Street, Room 1501, Fresno, CA 93721 so that it arrives no later than

19                September 24, 2020. The envelope shall be marked “Confidential Settlement

20                Statement.” Parties shall also file a “Notice of Submission of Confidential Settlement
21                Statement.” (See Local Rule 270(d).)

22             Settlement statements should not be filed with the Clerk of the Court nor served on any

23
      2012)(“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The
24    term “full authority to settle” means that the individuals attending the mediation conference must be authorized
      to fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
25    Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
      Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
26    have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
      Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l.,
27    Inc., 2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full
      settlement authority is that the parties’ view of the case may be altered during the face to face conference. Pitman,
28    216 F.R.D. at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply
      with the requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).

                                                                2
     Case 1:19-cv-00330-NONE-JLT Document 42 Filed 08/07/20 Page 3 of 3

 1    other party. Settlement statements shall be clearly marked “confidential” with the date and

 2    time of the settlement conference indicated prominently thereon. The confidential settlement

 3    statement shall be no longer than five pages in length, typed or neatly printed, and include the

 4    following:

 5               a. A brief statement of the facts of the case.

 6               b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

 7                  which the claims are founded; a forthright evaluation of the parties’ likelihood of

 8                  prevailing on the claims and defenses; and a description of the major issues in

 9                  dispute.

10               c. An estimate of the cost and time to be expended for further discovery, pretrial, and

11                  trial.

12               d. The party’s position on settlement, including present demands and offers and a

13                  history of past settlement discussions, offers, and demands.

14               e. A brief statement of each party’s expectations and goals for the settlement

15                  conference, including how much a party is willing to accept and/or willing to pay.

16               f. If the parties intend to discuss the joint settlement of any other actions or claims

17                  not in this suit, give a brief description of each action or claim as set forth above,

18                  including case number(s) is applicable.

19
     IT IS SO ORDERED.
20
21      Dated:     August 7, 2020                                 /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                       3
